 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD DEAN YANDELL,                                No. 2:21-cv-0469 JAM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    DONALD WASHINGTON, et al.,
15                        Defendants.
16

17           Plaintiff, a federal pretrial detainee proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 13, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 10. Plaintiff

23   has not filed objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   /////

27   /////

28   /////
                                                          1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations issued May 13, 2021 (ECF No. 10), are
 3   ADOPTED in full, and
 4         2. Plaintiff’s motion for a preliminary injunction (ECF No. 7) is DENIED.
 5

 6
     DATED: July 7, 2021                        /s/ John A. Mendez
 7
                                                THE HONORABLE JOHN A. MENDEZ
 8                                              UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
